Case 2:19-cv-10352-DSF Document 59 Filed 05/14/20 Page 1 of 2 Page ID #:7276
                                                                             JS-6



                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




                                        CV 19-10352 DSF
                                        CV 19-10354 DSF
  In re Verity Health Systems of        CV 19-10356 DSF
  California, Inc.,
              Debtor.                   Order DISMISSING Appeals as
                                        Moot




     The orders of the Bankruptcy Court appealed from in these
  consolidated appeals concern the approval of, and attempted
  enforcement of, an agreement between the Debtor and Appellant for
  the purchase of several hospitals owned by the Debtor.

     There is no dispute that this transaction will no longer occur both
  because the Debtor has abandoned its attempt at consummating the
  agreement and because several of the hospitals have either been sold or
  leased to other parties in the intervening period. Given this, Appellees
  argue that these appeals are moot because reversal of the Bankruptcy
  Court would not result in any change in the material position of the
  parties.

     Appellant’s only argument against constitutional mootness is that
  the Bankruptcy Court’s orders are being “us[ed] as ammunition in their
  pursuit of tens of millions of dollars in damages from [Appellant].”
  Appellant’s Reply at 16. The Court interprets this to mean that
  Appellant believes that the Bankruptcy Court’s orders could later be
  used against it for either res judicata or collateral estoppel purposes.

     The appropriate action in such a situation is to vacate the orders of
  the Bankruptcy Court, not to continue with an otherwise moot appeal.
Case 2:19-cv-10352-DSF Document 59 Filed 05/14/20 Page 2 of 2 Page ID #:7277
